Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 04/28/2022.

Rejection of Claims under Double Patenting 
Applicant’s Arguments:
Applicant requests the Double Patenting rejections be held in abeyance until the application otherwise in condition for allowance.
Examiner’s Response:
The Double Patenting rejections have been updated upon the claim amendment. The Double Patenting rejections are maintained. 

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues paragraphs 164, 147, 153, 166, and 206 of the Applicant’s disclosure provide corresponding written description for “the header comprising …individual or multiple recipients.”
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
Paragraph 164 only recites “The body can have several subcomponents depending on the message type defined in the header. For example, message types can include recipient list.” However, the specification does not disclose “recipient list” includes “individual or multiple recipients.” Specifically, the present application does not even mention “multiple recipients” throughout the specification. Instead, only singular recipient is disclosed. Further, Applicant cites a SMS Standard document for 112a written description. However, the claim scope encompasses any text message and in other words the claims are directed towards a genus “text message” rather than a species “SMS message.” Thus, a characteristic of a species is not necessarily the same as that of other species in the genus. Thus, citing a SMS Standard document for 112a written description for the claimed “text message” is unpersuasive. Therefore, the 112a rejection is maintained. 
Claim amendment of claims 1 and 8 render new 112b issue. New claim 40 renders 112a issue. Please see the details in the rejections. 

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues Eidelson, Horn, and Daffner only explicitly teaches a header including a single format instead of plural formats. Applicant further argues because the explosion in number of message formats has contributed to the problems addressed by the claimed subject matter. Applicant argues determining the text message format (SMS, MMS, RCS, etc.) can be helpful for translating an incoming text message into a persistent message and “extracting standard format data” that includes “metadata defining possible formats of the text message” does carry patentable significance and is not a mere duplication of parts.
Applicant argues the prior art of record does not teach the new limitations “for each subcomponent, detecting a type of content of the subcomponent and transmitting the subcomponent to a corresponding content processing engine for the type of content.”
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 

Both EIDELSON and DAFFNER teach or suggest determining different formats of text messages (e.g. SMS, MMS, etc.) and processing the different formats of text messages accordingly (see EIDELSON, ¶ [0024], ¶ [0029], ¶ [0041]; DAFFNER, ¶ [0008], ¶ [0013], ¶ [0027]). The claimed invention is directed towards detecting a message format and process it accordingly, which means differentiating a first message in a first format from a second message in a second format, rather than differentiating multiple formats in one message. Further, comparing to a header of a message including information of one format, a header of a message including information of two formats would not produce a new and unexpected result. 
Only for the sake of compact prosecution, three references are identified and provided in Form 892 for explicitly teaching a header including multiple formats. The three references and citations are listed below:
RAVULUR (US 7,925,635 B1): (Col.3, Ln.52-55, Message manager 220 identifies the types of message from a message header and forwards the message to the appropriate component 230, 232 or 260 of client as described in detail below).
ALSPECTOR (US 2013/0007152 A1): (¶ [0054], header information such as the sender's e-mail address, any mime types associated with the e-mail's content, the IP address of the sender, or the domain of the sender).
FIKOURAS (US 2010/0030905 A1): (¶ [0090], The service types ‘audio’ and ‘video’ are extracted from the Contact header of the REGISTER message in FIG. 9 (lines 8 and 9)).
Further, DAFFNER teaches the newly added limitations in claims 1 and 8. Specifically, DAFFNER teaches detecting a content type of a message subcomponent (e.g. “email” type comparing to other types WAP and MMS) and transmitting the subcomponent to a corresponding content processing engine (e.g. “email client”) for the content type (e.g. “email”) (¶ [0016], ¶ [0027], claim 11, ¶ [0019], The push e-mail client employed in the terminal can be a conventional WAP client or MMS client … When message content encapsulated with the aforementioned special content type, for example “message/rfc822”, is detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the terminal; The WAP or MMS client at the terminal must detect the corresponding content type, e.g., “message/rfc822”, and unpack the message content of the corresponding content type and transmit the same to the corresponding locally installed e-mail client; if message units encapsulated with the special content type are detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the telecommunication terminal; sends the e-mails to the e-mail client on the terminal for processing). Please see the complete Graham v. Deere analysis in the 103 rejection. 
For a record of prosecution, three additional references are also identified and provided in Form 892 for teaching the newly added limitations regarding detecting a content type and selecting a content processing engine accordingly. The three references and citations are listed below:
JOHNSON (US 2008/0187004 A1): (¶ [0004], ¶ [0006], ¶ [0066]).
O’SULLIVAN (US 2015/0229531 A1): (¶ [0033], claim 8).
CAO (US 2017/0155748 A1): (¶ [0008], ¶ [0086]).
A new reference WINARSKI (US 11,239,999 B1) is introduced to teach new claim 38. WINARSKI teaches verifying a digital identity of a sender based on an original blockchain sequence created when content of a text message was created (Col.11, Ln.37-55; Col.12, Ln.44-Col.13, Ln.5, In order to transmit electronic message to recipient terminal 56/58, sender terminal 36/38 creates genesis block 40, which contains the electronic message as data. Genesis block 40 also contains the dynamic ID of sender terminal 36/38. At time T1, sender terminal has a particular ID that is recorded in block GT1 of blockchain 42. Block GT1 represents Genesis Block Dynamic ID of sender terminal 36/38 at time T1. Similarly, blocks GT2, GT3, and GT4 all contain the dynamic ID of sender terminal 36/38 at times T2, T3 and T4 respectively. Each block GT1, GT2, GT3, and GT4 contain the dynamic identity of sender terminal 36/38 at a particular time as data. Blocks GT1, GT2, GT3, and GT4 are then linked together with hashes to form blockchain 42. Genesis block may contain the dynamic ID of sender terminal 36/38 as data. It is contemplated that genesis block 40 will contain a block of blockchain 42 containing the dynamic ID of sender terminal 36/38; Recipient terminal 56/58 receives blockchain 130 and extracts the electronic message contained as data in genesis block 40 for the user, thus providing the user with the communication … receives blockchain 42, 48, 54, and 62 … compare this extracted dynamic ID information to stored dynamic ID information that master server 64 acquired through directly receiving copies of blockchains 42, 48, 54, and 62 … If the dynamic ID information in blocks 40, 46, 52, and 60 of blockchain 130 matches the stored dynamic ID information acquired directly from devices 36, 38, 44, 50, 56, and 58 through blockchains 42, 48, 54, and 62, then that indicates that the electronic message blockchain 130 was not tampered with. If the dynamic ID information in blockchain 130 does not match the stored dynamic ID information in server 64, then that indicates that the electronic message blockchain 130 was tampered with). Please see the complete Graham v. Deere analysis in the 103 rejection. 
A new reference MULLALY (US 6,553,341 B1) is introduced to teach new claim 39. MULLALY teaches generating a tag for a text message based on the format of the text message (Col.6, Ln.11-20, indicators in the form of predefined tags enclosed in angle brackets are employed. For example, "&lt;from&gt;" and "&lt;subject&gt;" are examples of tags that may be used in accordance with a preferred embodiment of the present invention. These tags in the depicted examples correspond to predefined fields of information within various types of messages, such as, for example, an e-mail message or a news bulletin. Alternatively, the tags may identify information that is parsed or filtered from anywhere within the message). Please see the complete Graham v. Deere analysis in the 103 rejection. 
For a record of prosecution, two additional references are also identified and provided in Form 892 for teaching new claim 39 regarding generating a tag/index/field for a text message. The two references and citations are listed below:
MOORE (US 2018/0144097 A1): (¶ [0034]).
GAILLOUX (US 8,583,743 B1): (Col.9, Ln.1-7).
A new reference RUTTENBUR (US 2015/0072651 A1) is introduced to teach new claim 40. RUTTENBUR teaches ensuring integrity of text based on a standard for a format (e.g. SMS) of a text message (ABSTRACT, ¶ [0004], ¶ [0049-0050], enables short message service (SMS) text messaging to be integrated into existing applications … validating the request to ensure that … the message conforms to a predefined messaging standard; SMS utilizes a set of standardized communication protocols to enable users to exchange text message via fixed line or mobile phone; the determination that the message conforms to the predefined messaging standard may include verifying that the message is in a certain format … In response to determining that the telephone number is valid, and that the message conforms to the predefined messaging standard … the outbound module 316 may transmit the message directly to the recipient device 106 (e.g., in SMS text message format). In other embodiments, the outbound module 316 may forward the message to an intermediary entity such as an SMS aggregator that is responsible for routing the message to the appropriate telephone carrier that ultimately delivers the message in SMS text message format to the recipient device 106). Please see the complete Graham v. Deere analysis in the 103 rejection.
For a record of prosecution, one additional reference is also identified and provided in Form 892 for teaching new claim 39 regarding generating a tag/index/field for a text message. The one reference and citations are listed below:
	KIM (US 2020/0267514 A1): (¶ [0187]).

DETAILED ACTION
Notes
For a record of prosecution, “content processing engine(s)” in claims 1 and 8 are interpreted to be software, and therefore “translating, by the content processing engines …” do NOT invoke 112f claim interpretation. 
Claim Objections
Claim 8 is objected to because of the following informalities:  the annotation of claim 8 recites “Previously Presented,” which should be “Currently Amended.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 10-11, 27-28, 30-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-21 of U.S. Patent No.11,126,784 B2 (hereinafter ’784) in view of DAFFNER (US 2007/0156817 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 8, 10-11, 27-28, 30-32, and 34-36 of the present application are respectively taught by claims 6-21 of the patent ’784, except for the limitations “for each subcomponent, detecting a type of content of the subcomponent and transmitting the subcomponent to a corresponding content processing engine for the type of content.”
	DAFFNER teaches detecting a content type of a message subcomponent (e.g. “email” type comparing to other types WAP and MMS) and transmitting the subcomponent to a corresponding content processing engine (e.g. “email client”) for the content type (e.g. “email”) (¶ [0016], ¶ [0027], claim 11, ¶ [0019], The push e-mail client employed in the terminal can be a conventional WAP client or MMS client … When message content encapsulated with the aforementioned special content type, for example “message/rfc822”, is detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the terminal; The WAP or MMS client at the terminal must detect the corresponding content type, e.g., “message/rfc822”, and unpack the message content of the corresponding content type and transmit the same to the corresponding locally installed e-mail client; if message units encapsulated with the special content type are detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the telecommunication terminal; sends the e-mails to the e-mail client on the terminal for processing). 
Thus, given the teaching of DAFFNER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending to a corresponding processing engine based on detecting a content type of DAFFNER into processing subcomponents of a message of ’784. One of ordinary skill in the art would have been motivated to do so because DAFFNER recognizes that it would have been advantageous to transmit email content type using WAP or MMS (¶ [0008], ¶ [0013], incoming e-mails are directly delivered to the telecommunication terminal of the subscriber via conventional MMS or WAP push service; The push mail server must also encapsulate the e-mail in a suitable content type, so that the e-mail can be transmitted via the MMS or WAP push format). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a message (detecting a content type of a message subcomponent and transmitting the subcomponent to a corresponding content processing engine for the content type) as taught by DAFFNER into another known method of processing a message as taught by ’784 to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 1, 3-4, 6-7, 13, 29, 33, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No.11,126,784 B2 (hereinafter ’784), in view of EIDELSON (US 2017/0279761 A1), further in view of DAFFNER (US 2007/0156817 A1), hereinafter ’784-EIDELSON-DAFFNER.
Although the claims at issue are not identical, they are not patentable distinct from each other because the instant claims are similar to the claims in the patent ’784 to meet the limitations claimed.
Specifically, per claim 1, patent ’784 (claim 1) does not teach “chat-based” message. However, EIDELSON teaches translating a text message (e.g. email, SMS, etc.) into a chat-based persistent message (¶ [0030], ¶ [0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of translating a text message (e.g. email, SMS, etc.) into a chat-based persistent message of EIDELSON into translating a text message (e.g. email, etc.) into a persistent message of ’784. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of translating a message (translating a text message into a chat-based persistent message) as taught by EIDELSON into another known method of translating a message (translating an email into a persistent message) as taught by ’784 to yield predictable and reasonably successful results.
Moreover, ’784 in view of EIDELSON (hereinafter ’784-EIDELSON) does not teach “for each subcomponent, detecting a type of content of the subcomponent and transmitting the subcomponent to a corresponding content processing engine for the type of content.”
	DAFFNER teaches detecting a content type of a message subcomponent (e.g. “email” type comparing to other types WAP and MMS) and transmitting the subcomponent to a corresponding content processing engine (e.g. “email client”) for the content type (e.g. “email”) (¶ [0016], ¶ [0027], claim 11, ¶ [0019], The push e-mail client employed in the terminal can be a conventional WAP client or MMS client … When message content encapsulated with the aforementioned special content type, for example “message/rfc822”, is detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the terminal; The WAP or MMS client at the terminal must detect the corresponding content type, e.g., “message/rfc822”, and unpack the message content of the corresponding content type and transmit the same to the corresponding locally installed e-mail client; if message units encapsulated with the special content type are detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the telecommunication terminal; sends the e-mails to the e-mail client on the terminal for processing). 
Thus, given the teaching of DAFFNER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending to a corresponding processing engine based on detecting a content type of DAFFNER into processing subcomponents of a message of ’784-EIDELSON. One of ordinary skill in the art would have been motivated to do so because DAFFNER recognizes that it would have been advantageous to transmit email content type using WAP or MMS (¶ [0008], ¶ [0013], incoming e-mails are directly delivered to the telecommunication terminal of the subscriber via conventional MMS or WAP push service; The push mail server must also encapsulate the e-mail in a suitable content type, so that the e-mail can be transmitted via the MMS or WAP push format). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a message (detecting a content type of a message subcomponent and transmitting the subcomponent to a corresponding content processing engine for the content type) as taught by DAFFNER into another known method of processing a message as taught by ’784-EIDELSON to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 3-4, 6, and 37 of patent ’784 teach the claims respectively (See claims 1-5 of patent ’784).

Per claims 7 and 13, patent ’784 does not teach “SMS” message. However, EIDELSON teaches translating a text message into a chat-based persistent message, wherein the text message can be SMS message (¶ [0064], [0069]]). Thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of translating a SMS message into a persistent message of EIDELSON into translating a message into a persistent message of patent ’784. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of messages (SMS message) as taught by EIDELSON into another known method of translating a message into a persistent message as taught by patent ’784 to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 29 and 33, patent ’784 does not teach “wherein the at least one attribute comprises a phone number of the second user and a phone number of the first user” However EIDELSON teaches identifying a communication based on a user phone number (¶ [0064]). Thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of identifying a communication based on a user phone number of EIDELSON into identifying historical communication of patent ’784. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of identifying a communication based on a user phone number as taught by EIDELSON into another known method of identifying historical communications as taught by patent ’784 to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over ’784-EIDELSON-DAFFNER, in view of WINARSKI (US 11,239,999 B1).
Per claim 38, ’784-EIDELSON-DAFFNER does not teach “verifying a digital identity of the first user based on an original blockchain sequence created when the content of the text message was created.”
In analogous teaching of creating and sending a message, WINARSKI teaches verifying a digital identity of a sender based on an original blockchain sequence created when content of a text message was created (Col.11, Ln.37-55; Col.12, Ln.44-Col.13, Ln.5, In order to transmit electronic message to recipient terminal 56/58, sender terminal 36/38 creates genesis block 40, which contains the electronic message as data. Genesis block 40 also contains the dynamic ID of sender terminal 36/38. At time T1, sender terminal has a particular ID that is recorded in block GT1 of blockchain 42. Block GT1 represents Genesis Block Dynamic ID of sender terminal 36/38 at time T1. Similarly, blocks GT2, GT3, and GT4 all contain the dynamic ID of sender terminal 36/38 at times T2, T3 and T4 respectively. Each block GT1, GT2, GT3, and GT4 contain the dynamic identity of sender terminal 36/38 at a particular time as data. Blocks GT1, GT2, GT3, and GT4 are then linked together with hashes to form blockchain 42. Genesis block may contain the dynamic ID of sender terminal 36/38 as data. It is contemplated that genesis block 40 will contain a block of blockchain 42 containing the dynamic ID of sender terminal 36/38; Recipient terminal 56/58 receives blockchain 130 and extracts the electronic message contained as data in genesis block 40 for the user, thus providing the user with the communication … receives blockchain 42, 48, 54, and 62 … compare this extracted dynamic ID information to stored dynamic ID information that master server 64 acquired through directly receiving copies of blockchains 42, 48, 54, and 62 … If the dynamic ID information in blocks 40, 46, 52, and 60 of blockchain 130 matches the stored dynamic ID information acquired directly from devices 36, 38, 44, 50, 56, and 58 through blockchains 42, 48, 54, and 62, then that indicates that the electronic message blockchain 130 was not tampered with. If the dynamic ID information in blockchain 130 does not match the stored dynamic ID information in server 64, then that indicates that the electronic message blockchain 130 was tampered with).
Thus, given the teaching of WINARSKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of verifying a digital identity of a sender based on an original blockchain sequence created when content of a text message was created of WINARSKI into processing a text message of ’784-EIDELSON-DAFFNER. One of ordinary skill in the art would have been motivated to do so because WINARSKI recognizes that it would have been advantageous to verify whether a message is tampered via a blockchain (Col.12, Ln.44-Col.13, Ln.5, Recipient terminal 56/58 receives blockchain 130 and extracts the electronic message contained as data in genesis block 40 for the user, thus providing the user with the communication … receives blockchain 42, 48, 54, and 62 … compare this extracted dynamic ID information to stored dynamic ID information that master server 64 acquired through directly receiving copies of blockchains 42, 48, 54, and 62 … If the dynamic ID information in blocks 40, 46, 52, and 60 of blockchain 130 matches the stored dynamic ID information acquired directly from devices 36, 38, 44, 50, 56, and 58 through blockchains 42, 48, 54, and 62, then that indicates that the electronic message blockchain 130 was not tampered with. If the dynamic ID information in blockchain 130 does not match the stored dynamic ID information in server 64, then that indicates that the electronic message blockchain 130 was tampered with) (KSR MPEP 2143).

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over ’784-EIDELSON-DAFFNER, in view of MULLALY (US 6,553,341 B1).
Per claim 39, ’784-EIDELSON-DAFFNER does not teach “generating a tag for the text message based at least in part on the format of the text message.”
	In analogous teaching of text messaging, MULLALY teaches generating a tag for a text message based on the format of the text message (Col.6, Ln.11-20, indicators in the form of predefined tags enclosed in angle brackets are employed. For example, "&lt;from&gt;" and "&lt;subject&gt;" are examples of tags that may be used in accordance with a preferred embodiment of the present invention. These tags in the depicted examples correspond to predefined fields of information within various types of messages, such as, for example, an e-mail message or a news bulletin. Alternatively, the tags may identify information that is parsed or filtered from anywhere within the message).
Thus, given the teaching of MULLALY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a tag for a text message based on the format of the text message of MULLALY into processing a text message of ’784-EIDELSON-DAFFNER. One of ordinary skill in the art would have been motivated to do so because MULLALY recognizes that it would have been advantageous to indicate predefined fields within various types of messages using tags (Col.6, Ln.11-20, indicators in the form of predefined tags enclosed in angle brackets are employed. For example, "&lt;from&gt;" and "&lt;subject&gt;" are examples of tags that may be used in accordance with a preferred embodiment of the present invention. These tags in the depicted examples correspond to predefined fields of information within various types of messages, such as, for example, an e-mail message or a news bulletin. Alternatively, the tags may identify information that is parsed or filtered from anywhere within the message). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a text message (generating a tag for a text message based on the format of the text message) as taught by MULLALY into another known method of processing a text message of ’784-EIDELSON-DAFFNER to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over ’784-EIDELSON-DAFFNER, in view of RUTTENBUR (US 2015/0072651 A1).
Per claim 40, ’784-EIDELSON-DAFFNER does not teach “ensuring integrity of the text based on a standard for message receipt and acceptance for the format of the text message.”
	In analogous teaching of message processing, RUTTENBUR teaches ensuring integrity of text based on a standard for a format (e.g. SMS) of a text message (ABSTRACT, ¶ [0004], ¶ [0049-0050], enables short message service (SMS) text messaging to be integrated into existing applications … validating the request to ensure that … the message conforms to a predefined messaging standard; SMS utilizes a set of standardized communication protocols to enable users to exchange text message via fixed line or mobile phone; the determination that the message conforms to the predefined messaging standard may include verifying that the message is in a certain format … In response to determining that the telephone number is valid, and that the message conforms to the predefined messaging standard … the outbound module 316 may transmit the message directly to the recipient device 106 (e.g., in SMS text message format). In other embodiments, the outbound module 316 may forward the message to an intermediary entity such as an SMS aggregator that is responsible for routing the message to the appropriate telephone carrier that ultimately delivers the message in SMS text message format to the recipient device 106). [Comment: the claimed “for messaged receipt and acceptance” is interpreted as intended use.]
Thus, given the teaching of RUTTENBUR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of ensuring integrity of text based on a standard for a format of a text message of RUTTENBUR into processing a text message of ’784-EIDELSON-DAFFNER. One of ordinary skill in the art would have been motivated to do so because RUTTENBUR recognizes that it would have been advantageous to verify messaging standards to filter messages (¶ [0017], Messages may be analyzed to verify that they conform to predefined messaging standards. For example, content of messages may be filtered). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a text message (ensuring integrity of text based on a standard for a format of a text message) as taught by RUTTENBUR into another known method of processing a text message as taught by ’784-EIDELSON-DAFFNER to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6-8, 10-11, 13, 27-36, and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8 recite “the standard format data including a header and a body, the header comprising metadata defining possible formats of the text message as well as individual or multiple recipients, and the body comprising subcomponents representing the content of the text message”. The closest disclosure in the specification is ¶ [0164] (PG Pub.), but ¶ [0164] only recites “The body can have several subcomponents depending on the message type defined in the header. For example, message types can include recipient list.” However, the specification does not disclose “recipient list” includes “individual or multiple recipients.” Specifically, the present application does not even mention “multiple recipients” throughout the specification. Instead, only singular recipient is disclosed. Therefore, “the header comprising … multiple recipients” render 112a rejection. The dependent claims fail to cure the deficiency and thus are rejected for the same reason.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 recites “ensuring integrity of the text based on a standard.” The closest disclosure is ¶ [0132] and ¶ [0206] of the PG Pub. of the present application. ¶ [0132] recites “The receive queue collects the email and ensures message integrity. For example, the receive queue can ensure message integrity based on the Email Simple Mail Transfer Protocol (SMTP) standards for message receipt and acceptance.” ¶ [0206] recites “the receive queue can ensure message integrity based on the SMS, MMS, or RCS standards for message receipt and acceptance.” However, ¶ [0132] only recites ensuring integrity of a message using a standard, rather than integrity of “text.” Because verifying a message’s integrity can include verifying integrity of sender ID, addresses, etc., rather than integrity of “text.” Therefore, “ensuring integrity of the text based on a standard” renders written description issue.

Claims 1, 3-4, 6-8, 10-11, 13, 27-36, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 8 recite “for each subcomponent, detecting a type of content of the subcomponent and transmitting the subcomponent to a corresponding content processing engine for the type of content … translating, by the content processing engines.” There is insufficient antecedent basis for “the content processing engines.” Specifically, claims 1 and 8 only recite transmitting each subcomponent to a corresponding content processing engine, which does not necessarily mean that subcomponents use different content processing engines. Because “a corresponding content processing engine” merely means there is one associated content engine for each subcomponent. Therefore “the content processing engines” render insufficient antecedent basis. For examining purposes, it is interpreted to be “for each subcomponent, detecting a type of content of the subcomponent and transmitting the subcomponent to a corresponding content processing engine for the type of content … translating, by the content processing engine.” The dependent claims fail to cure the deficiency and thus are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 13, 27-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON (US 2017/0279761 A1), in view of HORN (US 2010/0185665 A1), and further in view of DAFFNER (US 2007/0156817 A1), hereinafter EIDELSON-HORN-DAFFNER.
Per claims 1 and 8, EIDELSON teaches “A method for translating a text message from a first user using an external text client into a persistent message to a second user using a chat-based persistent messaging system, the method comprising: (ABSTRACT and ¶ [0030], receiving a communication message sent from a first user to at least one other user and generating a persistent conversation object having a conversation content section and conversation state information. The method can also include storing the communication message in the conversation content section of the persistent conversation object and forwarding the communication message to the at least one other user; While some implementations are discussed herein in relation to certain example message types such as text messaging (e.g., short message service), email, chat, social network messages, one-to-one and/or multi-way audio/video conferences, phone calls and phone call logs, it will be appreciated that persistent conversations can be applied to other know or later developed message or communication types) [Comment: “conversation” teaches “chat”.] receiving the text message from the external text client; (ABSTRACT and ¶ [0030], ¶ [0032], receiving a communication message sent from a first user to at least one other user; message types such as text messaging (e.g., short message service), email, chat, social network messages, one-to-one and/or multi-way audio/video conferences, phone calls and phone call logs; the conversation server 102 receives communication messages from one or more of the devices (106-114)) extracting at least one attribute associated with the text message, … (¶ [0042], ¶ [0073], The initial conversation participants can be extracted from the list of intended recipients of the communication message; The server (e.g., 102 and/or 500) can include, but is not limited to, a single processor system, a multi-processor system (co-located or distributed), a cloud computing system, or a combination of the above) extracting standard format data from the text message; (¶ [0041] and ¶ [0064], Processing begins at 202, where a communication message from one user to one or more other users is received. For example, the communication message can be received at a conversation server 102. The communication message can include one or more protocols or types, such as those mentioned above; if a user has been participating in a conversation from a wireless phone via SMS text messaging) determining a next destination for the standard format data based on the at least one attribute; (Fig. 8, ¶ [0069], the first and second communication messages are forwarded to conversation participants. For example, the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol) matching the content of the text message from the standard format data with content of a persistent thread representing an historical interaction between the first user and the second user or users based on the at least one attribute; (Fig.3-4, ¶ [0042], ¶ [0054], ¶ [0071], ¶ [0014], Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message…If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; At 912, user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided; the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation; The conversation server 102 may identify the phone user via the phone number from which the user is sending messages. If the phone user upgrades to a smartphone have a more full feature set, the phone user may then participate in the conversation from the smartphone and the conversation server 102 can detect that a different device is being used by the phone user and move the phone user from being identified by a phone number to being identified by a user name or other identification (e.g., email address)) storing the standard format data in a persistent […storage…], the persistent […storage…] a record of interactions between the first user and the second user on the persistent messaging system;  (¶ [0024], ¶ [0036], ¶ [0039], Persistent conversations can be stored in a central conversation storage object having conversation content and conversation state information; a conversation (or message) … remain stored in the persistent conversation object storage (e.g., 104);  When history tracking is enabled, the conversation content is permanently stored in the persistent conversation object) processing, at the next destination, the standard format data into the subcomponents representing content of the text message; … (¶ [0071] and ¶ [0042], user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided. The user interface information can include data and/or code elements sent from a conversation server (e.g., 102) to one or more of the devices (802-806) associated with a user participating in the conversation; Generating a persistent conversation object can include adding the communication message (or information representing or linking to the message) to the conversation content section of the conversation object. Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message. The conversation can be given a default name) [Comment: the code elements, the words/letters/sentences/marks, the conversation name, the recipients, the state information, etc. are the “subcomponents” of the message.] adding the text message to a persistent thread based on an historical interaction between the first user and the second user; (Fig.6, ¶ [0054], ¶ [0042], ¶ [0014], ¶ [0071], the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; By integrating communications messages into a persistent conversation object, the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation; user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided) translating, by the content processing engines, the subcomponents into persistent messaging content; converting the persistent messaging content to a persistent message; (¶ [0042-0044], ¶ [0069], At 204, a persistent conversation object is generated (or created) if one does not already exist for the conversation. Generating a persistent conversation object can include adding the communication message (or information representing or linking to the message) to the conversation content section of the conversation object. Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message. The conversation can be given a default name. If a persistent conversation object already exists for the conversation, then the existing conversation object can be used. Processing continues to 206. At 206, the communication message is stored in the conversation content section of the persistent conversation object. Processing continues to 208. At 208, the communication message is forwarded to the other conversation participants. For example, the conversation server 102 could forward a message from Device 1 106 to the other devices (108-114). The forwarding could be accomplished by synchronizing the local copy of the conversation on each device with the canonical conversation object (e.g., 104). A conversation client on each device could be used to synchronize and update the local conversation object copy (e.g., 116-124); the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol) and displaying, via a user interface, the persistent message to the second user using the persistent messaging system” (Fig.3-4, ¶ [0048], ¶ [0026], ¶ [0071], FIG. 3 is a diagram of an example persistent conversation graphical user interface 300 in accordance with some implementations. The user interface 300 includes communication messages from a first user (302) and a second user (304); The method can include adding the first communication message and the second communication message to the conversation content of persistent conversation object. The method can further include providing, for display to a user, a user interface showing conversation content including the first communication message and the second communication message; At 912, user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided. The user interface information can include data and/or code elements sent from a conversation server (e.g., 102) to one or more of the devices (802-806) associated with a user participating in the conversation. The user interface information can be used by a client program in each device to render the conversation for display on that device. The user interface information can be tailored for each device based on device type (and capabilities) and/or client type). 
However, EIDELSON does not explicitly teach the persistent storage being “a persistent database”. 
In analogous teaching of a persistent storage, HORN teaches storing a message in a persistent database (¶ [0039], ¶ [0045], the message stored in Persistent APB Database 106; if the sender has defined the message as persistent 206, then the notification application stores 212 the message in Persistent APB Database 106). 
Thus, given the teaching of HORN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of storing a message in a persistent database of HORN into storing messages in a persistent storage of EIDELSON, such that messages would be stored in a persistent database. One of ordinary skill in the art would have been motivated to do so because EIDELSON recognizes that messages can be defined as persistent (¶ [0039], When history tracking is enabled, the conversation content is permanently stored in the persistent conversation object) and HORN recognizes that it would have been advantageous to store a message in a persistent database if a sender has defined the message as persistent (¶ [0045], if the sender has defined the message as persistent 206, then the notification application stores 212 the message in Persistent APB Database 106). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of a persistent storage (a persistent database) as taught by HORN into another known method of storing messages in a persistent storage as taught by EIDELSON to yield predictable and reasonably successful results of storing messages in a persistent database (KSR MPEP 2143).
However, EIDELSON modified by HORN (hereinafter EIDELSON-HORN) does not teach “the standard format data including a header and a body, the header comprising metadata defining possible formats of the text message as well as individual or multiple recipients, and the body comprising subcomponents representing the content of the text message”. Moreover, EIDELSON-HORN does not teach “for each subcomponent, detecting a type of content of the subcomponent and transmitting the subcomponent to a corresponding content processing engine for the type of content.”
	In analogous teaching of text messages, DAFFNER teaches a standard format of a text message includes a header and a body wherein the header comprises metadata defining encoding format/type and recipient(s) and the body comprises content of the text message (¶ [0013], The push mail server must also encapsulate the e-mail in a suitable content type, so that the e-mail can be transmitted via the MMS or WAP push format. Advantageously, the content type “message/rfc822” which is already specified in the Internet standards can be used. The messages are then essentially divided into a body and a header. The body of a message contains the actual information to be sent. The content can be any combination of ASCII symbols, without regard for syntax rules. The header includes, among others, information about the recipient(s), the sender, priority, transmission time, encoding type, etc. The respective information is stored in header fields). [Comment: see ¶ [0091] of the PG Pub. of the present application for interpreting “format”. ¶ [0091] sets forth examples of “possible formats” as video format and UTF-8. UTF-8 is an encoding format.] Moreover, DAFFNER further teaches detecting a content type of a message subcomponent (e.g. “email” type comparing to other types WAP and MMS) and transmitting the subcomponent to a corresponding content processing engine (e.g. “email client”) for the content type (e.g. “email”) (¶ [0016], ¶ [0027], claim 11, ¶ [0019], The push e-mail client employed in the terminal can be a conventional WAP client or MMS client … When message content encapsulated with the aforementioned special content type, for example “message/rfc822”, is detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the terminal; The WAP or MMS client at the terminal must detect the corresponding content type, e.g., “message/rfc822”, and unpack the message content of the corresponding content type and transmit the same to the corresponding locally installed e-mail client; if message units encapsulated with the special content type are detected, the e-mail contained therein is extracted and transmitted to the e-mail client of the telecommunication terminal; sends the e-mails to the e-mail client on the terminal for processing). 
Thus, given the teaching of DAFFNER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a text message body comprising content and a text message header comprising encoding format and recipient(s), and sending to a corresponding processing engine based on detecting a content type as taught by DAFFNER into processing a text message of EIDELSON-HORN, such that a standard format of a text message includes a header and a body wherein the header comprises metadata defining encoding format/type and recipient(s) and the body comprises content of the text message, and a content type of a message subcomponent would be detected and the subcomponent would be transmitted to a corresponding content processing engine for the content type. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a text message (a standard format of a text message includes a header and a body wherein the header comprises metadata defining encoding format/type and recipient(s) and the body comprises content of the text message, and detecting a content type of a message subcomponent and transmitting the subcomponent to a corresponding content processing engine for the content type) as taught by DAFFNERE into another known method of text message as taught by EIDELSON-HORN to yield predictable and reasonably successful results (KSR MPEP 2143).
	However, EIDELSON-HORN modified by DAFFNER (hereinafter EIDELSON-HORN-DAFFNER) only explicitly teaches a header including a single format instead of plural “formats”. However, this is a mere duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04). Therefore it would have been obvious to modify EIDELSON-HORN-DAFFNER to have multiple formats in a header. 

Per claims 3 and 10, EIDELSON further teaches “wherein the at least one attribute comprises at least one of a name of the first user, a phone number of the first user, a name of the second user, a phone number of the second user, or a unique numerical ID” (¶ [0064], The conversation server 102 may identify the phone user via the phone number from which the user is sending messages. If the phone user upgrades to a smartphone have a more full feature set, the phone user may then participate in the conversation from the smartphone and the conversation server 102 can detect that a different device is being used by the phone user and move the phone user from being identified by a phone number to being identified by a user name or other identification (e.g., email address)).

Per claims 4 and 11, EIDELSON further teaches “wherein adding the text message to the persistent thread further comprises: determining existence of the historical interaction between the first user and the second user prior to adding the text message to the persistent thread” (Fig.3-4, ¶ [0042], ¶ [0032], Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message…If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the conversation server 102 receives communication messages from one or more of the devices (106-114) and adds the communication message to a corresponding persistent conversation object (and can first create the persistent conversation object, if one does not exist yet for the conversation).)

Per claims 7 and 13, EIDELSON further teaches “wherein the text message is a Short Message Service (SMS) message, Multimedia Messaging Service (MMS) message, or Rich Communication Service (RCS) message” (¶ [0011], ¶ [0064], ¶ [0024], receiving a third communication message in a third communication protocol … The third communication protocol can include an SMS protocol; if a user has been participating in a conversation from a wireless phone via SMS text messaging; The communication modes can include … short message service (SMS)).

Per claims 27 and 31, EIDELSON further teaches “wherein: the persistent message is a first persistent message; the standard format is first standard format data; the user interface is configured to receive a second persistent message from the second user to the first user; (¶ [0046-0047], ¶ [0053], ¶ [0014], a user interface for displaying the persistent conversation on each device associated with a participant in the conversation is provided … the user interfaces are updated base on the conversation state information and the conversation content. For example, the user interface could be updated based on synchronizing the content and state information for the conversation so that the user interface on each device shows the new communication message and also reflects real time (or near real time) conversation state information; Persistent conversation can be used among members (or users) of a social network. For example, the messages sent between a first social network member and one or more other members in the social graph of the first social network member (or to users outside of the social network) can be exchanged via a persistent conversation as described above; By integrating communications messages into a persistent conversation object, the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation) and the at least one processor is further configured to: transform the second persistent message into second standard format data; determine a next destination for the second standard format data; (¶ [0042], Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message) add the second persistent message to the persistent thread based on the historical interaction between the first user and the second user; (Fig.3-4, ¶ [0042], ¶ [0054], ¶ [0071], ¶ [0014], If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; At 912, user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided; the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation) process the second standard format data into subcomponents representing content of the second persistent message; translate the subcomponents of the second persistent message into text message content; convert the text message content to a second text message, the second text message being in a format compatible with the external text message client; and transmit the second text message to the first user via the external text message client” (¶ [0043-0044], ¶ [0069], ¶ [0053], At 206, the communication message is stored in the conversation content section of the persistent conversation object. Processing continues to 208. At 208, the communication message is forwarded to the other conversation participants. For example, the conversation server 102 could forward a message from Device 1 106 to the other devices (108-114). The forwarding could be accomplished by synchronizing the local copy of the conversation on each device with the canonical conversation object (e.g., 104). A conversation client on each device could be used to synchronize and update the local conversation object copy (e.g., 116-124). the first and second communication messages are forwarded to conversation participants. For example, the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol.); Persistent conversation can be used among members (or users) of a social network. For example, the messages sent between a first social network member and one or more other members in the social graph of the first social network member (or to users outside of the social network) can be exchanged via a persistent conversation as described above)

Per claims 28 and 32, EIDELSON further teaches “wherein the at least one processor is further configured to match the second standard format data from the second persistent message with the historical interaction between the first user and the second user based on at least one attribute” (Fig.3-4, ¶ [0042], ¶ [0054], ¶ [0064], If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; The conversation server 102 may identify the phone user via the phone number from which the user is sending messages. If the phone user upgrades to a smartphone have a more full feature set, the phone user may then participate in the conversation from the smartphone and the conversation server 102 can detect that a different device is being used by the phone user and move the phone user from being identified by a phone number to being identified by a user name or other identification (e.g., email address))

Per claims 29 and 33, EIDELSON further teaches “wherein the at least one attribute comprises a phone number of the second user and a phone number of the first user” (¶ [0064], The conversation server 102 may identify the phone user via the phone number from which the user is sending messages. If the phone user upgrades to a smartphone have a more full feature set, the phone user may then participate in the conversation from the smartphone and the conversation server 102 can detect that a different device is being used by the phone user and move the phone user from being identified by a phone number to being identified by a user name or other identification (e.g., email address)).

Per claims 30 and 34, EIDELSON further teaches “wherein the at least one processor is further configured to determine the existence of the historical interaction between the first user and the second user prior to adding the second persistent message to the persistent thread” (Fig.3-4, ¶ [0042], ¶ [0032], Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message…If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the conversation server 102 receives communication messages from one or more of the devices (106-114) and adds the communication message to a corresponding persistent conversation object (and can first create the persistent conversation object, if one does not exist yet for the conversation).)

Per claim 35, EIDELSON further teaches “adding the content in the second persistent message to the persistent […storage…]” (¶ [0024], ¶ [0036], ¶ [0039], Persistent conversations can be stored in a central conversation storage object having conversation content and conversation state information; a conversation (or message) … remain stored in the persistent conversation object storage (e.g., 104);  When history tracking is enabled, the conversation content is permanently stored in the persistent conversation object). In addition, HORN teaches storing a message in a persistent database (¶ [0039], ¶ [0045], the message stored in Persistent APB Database 106; if the sender has defined the message as persistent 206, then the notification application stores 212 the message in Persistent APB Database 106). [Comment: the combination and motivation is the same as that of the independent claim 1.]

Per claim 37, EIDELSON further teaches “detecting text, images, audio, and/or video content in the subcomponents representing the content of the text message” (¶ [0030], ¶ [0037], ¶ [0064-0065], message types such as text messaging (e.g., short message service), email, chat, social network messages, one-to-one and/or multi-way audio/video conferences, phone calls and phone call logs; if a user has been participating in a conversation from a wireless phone via SMS text messaging, the conversation server may have established a persistent conversation object between the phone user and one or more other users … an indication that the user is entering text (or otherwise entering data for the conversation such as audio, video; modes of communication can be integrated such as phone calls, faxes, emails, documents, audio, video)

Claims 6 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON-HORN-DAFFNER, in view of KAMENS (US 2014/0025756 A1).
Per claims 6 and 36, EIDELSON further teaches “[…forwarding…] the standard format data based on the next destination for the standard format data” (Fig. 8, ¶ [0069], the first and second communication messages are forwarded to conversation participants. For example, the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol).
However, EIDELSON-HORN-DAFFNER does not explicitly teach “disaggregating” based on the destination. 
In analogous teaching of messages of different types/modals, KAMENS teaches separating/parsing/disaggregating message data into portions based on a format of destination (¶ [0005], ¶ [0029], ¶ [0038], determining whether the electronic mail message is a multi-modal distribution message based on the at least one destination address and, when determining that the electronic mail message is a multi-modal distribution message, separating respective portions of the message for each mode of distribution based on one or more indicators or formatting attributes of the message. The separated portions may represent portions to be delivered by SMS messaging and facsimile, for example. For a short message portion, the method may further include parsing the short message portion into a number of individual short message …; When determining that the e-mail message is a multi-modal distribution message, the server 120 is further configured to separate respective portions of the e-mail message for each mode of distribution based on one or more indicators or formatting attributes in the message, as discussed in further detail below. For example, the server 120 may separate the e-mail message into a short message portion for communication by SMS messaging and a fax message portion for communication by fax …the server 120 is further configured to parse the short message portion into a number of individual short messages according to, at least, a messaging parameter value and a predetermined short message size; The e-mail message may be addressed to destination addresses associated with different modes of communication. In connection with the e-mail to SMS, SMS to e-mail, e-mail to fax, and fax to e-mail gateway features and functions of the server 120 (i.e., the an inter-modal messaging services of the server 120), the server 120 is configured to re-distribute the received e-mail message, perhaps in portions or sections, to one or more of the mobile devices 132, one or more of the fax machines 142, or both the mobile devices 132 and the fax machines 142 … the inbound agent 234 is configured to determine whether the e-mail message is a multi-modal distribution message based on its destination addresses and, when determining that the e-mail message is a multi-modal distribution message, forward the message to the job monitor and engine 220 to separate respective portions of the message for each mode of distribution) [Comment: also see similar teachings in ¶ [0058].]
Thus, given the teaching of KAMENS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of disaggregating message data based on a format of a destination of KAMENS into forwarding standard-format message data based on a format of a destination of EIDELSON-HORN-DAFFNER, such that standard-format message data would be disaggregated and forwarded based on a format of a destination. One of ordinary skill in the art would have been motivated to do so because KAMENS recognizes that it would have been advantageous to separate message data into portions to include features suitable for only one mode of distribution (¶ [0058], When the inbound agent 234 determines that the received mail message is a multi-modal message at step 406, the process proceeds to step 408 where the server 120 separates portions of the message for each mode of distribution. For example, the job monitor and engine 220 may separate portions of the received mail message for separate communication by SMS message and fax. As discussed above, separation of the message is desirable and sometimes necessary because a received message may include features suitable for only one mode of distribution, although it may be addressed for distribution as both SMS and fax. For example, the server 120 may receive an e-mail addressed for both SMS and fax distribution, although the e-mail may comprise only a single attachment without text in either the subject line or the body. While the attachment may be sent to the document translator 280, if necessary, and distributed to one of the fax machines 142 as an image for reproduction, no associated text is available for SMS messaging). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of disaggregating message data based on a format of a destination as taught by KAMENS into another known method of forwarding message data based on a format of a destination as taught by EIDELSON-HORN-DAFFNER to yield predictable and reasonably successful results, especially given that KAMENS and EIDELSON are in the same field of endeavor of messages of different types/modals  (KSR MPEP 2143).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON-HORN-DAFFNER, in view of WINARSKI (US 11,239,999 B1).
	Per claim 38, EIDELSON-HORN-DAFFNER does not teach “verifying a digital identity of the first user based on an original blockchain sequence created when the content of the text message was created.”
	In analogous teaching of creating and sending a message, WINARSKI teaches verifying a digital identity of a sender based on an original blockchain sequence created when content of a text message was created (Col.11, Ln.37-55; Col.12, Ln.44-Col.13, Ln.5, In order to transmit electronic message to recipient terminal 56/58, sender terminal 36/38 creates genesis block 40, which contains the electronic message as data. Genesis block 40 also contains the dynamic ID of sender terminal 36/38. At time T1, sender terminal has a particular ID that is recorded in block GT1 of blockchain 42. Block GT1 represents Genesis Block Dynamic ID of sender terminal 36/38 at time T1. Similarly, blocks GT2, GT3, and GT4 all contain the dynamic ID of sender terminal 36/38 at times T2, T3 and T4 respectively. Each block GT1, GT2, GT3, and GT4 contain the dynamic identity of sender terminal 36/38 at a particular time as data. Blocks GT1, GT2, GT3, and GT4 are then linked together with hashes to form blockchain 42. Genesis block may contain the dynamic ID of sender terminal 36/38 as data. It is contemplated that genesis block 40 will contain a block of blockchain 42 containing the dynamic ID of sender terminal 36/38; Recipient terminal 56/58 receives blockchain 130 and extracts the electronic message contained as data in genesis block 40 for the user, thus providing the user with the communication … receives blockchain 42, 48, 54, and 62 … compare this extracted dynamic ID information to stored dynamic ID information that master server 64 acquired through directly receiving copies of blockchains 42, 48, 54, and 62 … If the dynamic ID information in blocks 40, 46, 52, and 60 of blockchain 130 matches the stored dynamic ID information acquired directly from devices 36, 38, 44, 50, 56, and 58 through blockchains 42, 48, 54, and 62, then that indicates that the electronic message blockchain 130 was not tampered with. If the dynamic ID information in blockchain 130 does not match the stored dynamic ID information in server 64, then that indicates that the electronic message blockchain 130 was tampered with).
Thus, given the teaching of WINARSKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of verifying a digital identity of a sender based on an original blockchain sequence created when content of a text message was created of WINARSKI into processing a text message of EIDELSON-HORN-DAFFNER. One of ordinary skill in the art would have been motivated to do so because WINARSKI recognizes that it would have been advantageous to verify whether a message is tampered via a blockchain (Col.12, Ln.44-Col.13, Ln.5, Recipient terminal 56/58 receives blockchain 130 and extracts the electronic message contained as data in genesis block 40 for the user, thus providing the user with the communication … receives blockchain 42, 48, 54, and 62 … compare this extracted dynamic ID information to stored dynamic ID information that master server 64 acquired through directly receiving copies of blockchains 42, 48, 54, and 62 … If the dynamic ID information in blocks 40, 46, 52, and 60 of blockchain 130 matches the stored dynamic ID information acquired directly from devices 36, 38, 44, 50, 56, and 58 through blockchains 42, 48, 54, and 62, then that indicates that the electronic message blockchain 130 was not tampered with. If the dynamic ID information in blockchain 130 does not match the stored dynamic ID information in server 64, then that indicates that the electronic message blockchain 130 was tampered with) (KSR MPEP 2143).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON-HORN-DAFFNER, in view of MULLALY (US 6,553,341 B1).
	Per claim 39, EIDELSON-HORN-DAFFNER does not teach “generating a tag for the text message based at least in part on the format of the text message.”
	In analogous teaching of text messaging, MULLALY teaches generating a tag for a text message based on the format of the text message (Col.6, Ln.11-20, indicators in the form of predefined tags enclosed in angle brackets are employed. For example, "&lt;from&gt;" and "&lt;subject&gt;" are examples of tags that may be used in accordance with a preferred embodiment of the present invention. These tags in the depicted examples correspond to predefined fields of information within various types of messages, such as, for example, an e-mail message or a news bulletin. Alternatively, the tags may identify information that is parsed or filtered from anywhere within the message).
Thus, given the teaching of MULLALY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a tag for a text message based on the format of the text message of MULLALY into processing a text message of EIDELSON-HORN-DAFFNER. One of ordinary skill in the art would have been motivated to do so because MULLALY recognizes that it would have been advantageous to indicate predefined fields within various types of messages using tags (Col.6, Ln.11-20, indicators in the form of predefined tags enclosed in angle brackets are employed. For example, "&lt;from&gt;" and "&lt;subject&gt;" are examples of tags that may be used in accordance with a preferred embodiment of the present invention. These tags in the depicted examples correspond to predefined fields of information within various types of messages, such as, for example, an e-mail message or a news bulletin. Alternatively, the tags may identify information that is parsed or filtered from anywhere within the message). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a text message (generating a tag for a text message based on the format of the text message) as taught by MULLALY into another known method of processing a text message of EIDELSON-HORN-DAFFNER to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON-HORN-DAFFNER, in view of RUTTENBUR (US 2015/0072651 A1).
	Per claim 40, EIDELSON-HORN-DAFFNER does not teach “ensuring integrity of the text based on a standard for message receipt and acceptance for the format of the text message.”
	In analogous teaching of message processing, RUTTENBUR teaches ensuring integrity of text based on a standard for a format (e.g. SMS) of a text message (ABSTRACT, ¶ [0004], ¶ [0049-0050], enables short message service (SMS) text messaging to be integrated into existing applications … validating the request to ensure that … the message conforms to a predefined messaging standard; SMS utilizes a set of standardized communication protocols to enable users to exchange text message via fixed line or mobile phone; the determination that the message conforms to the predefined messaging standard may include verifying that the message is in a certain format, a particular font, a word or character limit, or may prohibit the use of certain terms such as profanity … In response to determining that the telephone number is valid, and that the message conforms to the predefined messaging standard … the outbound module 316 may transmit the message directly to the recipient device 106 (e.g., in SMS text message format). In other embodiments, the outbound module 316 may forward the message to an intermediary entity such as an SMS aggregator that is responsible for routing the message to the appropriate telephone carrier that ultimately delivers the message in SMS text message format to the recipient device 106). [Comment: the claimed “for messaged receipt and acceptance” is interpreted as intended use.]
Thus, given the teaching of RUTTENBUR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of ensuring integrity of text based on a standard for a format of a text message of RUTTENBUR into processing a text message of EIDELSON-HORN-DAFFNER. One of ordinary skill in the art would have been motivated to do so because RUTTENBUR recognizes that it would have been advantageous to verify messaging standards to filter messages (¶ [0017], Messages may be analyzed to verify that they conform to predefined messaging standards. For example, content of messages may be filtered). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing a text message (ensuring integrity of text based on a standard for a format of a text message) as taught by RUTTENBUR into another known method of processing a text message as taught by EIDELSON-HORN-DAFFNER to yield predictable and reasonably successful results (KSR MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456